                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

AARON BRYANT,

                       Plaintiff,                      Case No. 1:19-cv-215
v.                                                     Honorable Gordon J. Quist
MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

               I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Carson City Correctional Facility (DRF) in Carson City, Montcalm County,

Michigan.    The events about which he complains, however, occurred at the Gus Harrison
Correctional Facility (ARF) in Adrian, Lenawee County, Michigan. Plaintiff sues the Michigan

Department of Corrections, Warden Unknown Ricumstrict, Administrative Law Examiner

Unknown Jacobsen, Hearing Investigator Unknown Edmond, Sergeant Unknown Theim, and

Inspector Unknown Tanner.

               Plaintiff alleges that he received a misconduct report for assault resulting in a

serious physical injury. The misconduct report was written by Defendant Tanner and accused

Plaintiff of paying Inmate Dorris #522986 to assault Corrections Officers Brown and Parkhurst on

May 6, 2018. Defendant Tanner indicated that a confidential informant had overheard Plaintiff

telling another inmate that he was worried about a pay for hire job during a May 6, 2018, phone

call. However, a recording of the phone call revealed no mention of a pay for hire job. Video

surveillance supported Plaintiff’s statement that he used the $50.00 he received from his mother

to purchase food worth $35.00, which Plaintiff then gave to Inmate Bambata #237521. Inmate

Bambata verified this fact. Plaintiff never gave any money to Inmate Dorris.

               In the hearing report, Defendant Jacobsen states that Plaintiff could have arranged

for the hit on a different date. Defendant Jacobsen claimed he had received an anonymous note

alleging that Plaintiff and Inmate Dorris had been talking about assaulting the officers “all day

Sunday,” but that Plaintiff must have backed out of the deal. However, no proof was presented

verifying this statement. In addition, this statement contradicted Defendant Jacobsen’s theory that

Plaintiff had paid Inmate Dorris to assault the officers. Defendant Jacobsen also relied on the fact

that just before Inmate Dorris assaulted the guards, he hugged Plaintiff and shook his hand.

               Prior to the misconduct hearing, Plaintiff requested statements from Inmates Felton

and Powell, both of whom were in the hole during the phone call when Plaintiff allegedly discussed

the planned assault. Defendant Edmond obtained the statements, but failed to get their signatures.



                                                 2
Because of the lack of signatures, Defendant Jacobsen refused to admit the statements during the

hearing. Plaintiff also requested statements from Inmates Reed and Hill, but Defendant Edmond

refused to obtain them. Defendant Edmond’s conduct ensured that Plaintiff did not have any

exculpatory statements in his defense.

               Defendant Ricumstrict told Plaintiff that he was going to do everything in his power

to tie Plaintiff to the assault and that he had both of his inspectors on Plaintiff’s “ass.” Defendant

Theim refused to give Plaintiff any documentation associated with the confidential informants

because Plaintiff might recognize the handwriting. Plaintiff asserts that he should have been given

a verbatim transcript of the statements so that he could have the opportunity to prove them false.

Defendant Jacobsen found Plaintiff guilty based on the statements of confidential informants.

Plaintiff received 10 days in segregation and 30 days’ loss of privileges. Plaintiff was transferred

to the Carson City Correctional Facility and placed in Level 4 security.

               Plaintiff claims that Defendants violated his rights under the First and Fourteenth

Amendments. Plaintiff seeks compensatory and punitive damages.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim



                                                  3
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                Plaintiff may not maintain a § 1983 action against the Michigan Department of

Corrections. Regardless of the form of relief requested, the states and their departments are

immune under the Eleventh Amendment from suit in the federal courts, unless the state has waived

immunity or Congress has expressly abrogated Eleventh Amendment immunity by statute. See

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438

U.S. 781, 782 (1978); O’Hara v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not



                                                   4
expressly abrogated Eleventh Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332,

341 (1979), and the State of Michigan has not consented to civil rights suits in federal court. Abick

v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986). In numerous opinions, the Sixth Circuit has

specifically held that the MDOC is absolutely immune from suit under the Eleventh Amendment.

See, e.g., Harrison v. Michigan, 722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep’t of Corr.,

703 F.3d 956, 962 (6th Cir. 2013); McCoy v. Michigan, 369 F. App’x 646, 653-54 (6th Cir. 2010).

In addition, the State of Michigan (acting through the Michigan Department of Corrections) is not

a “person” who may be sued under §1983 for money damages. See Lapides v. Bd. of Regents, 535

U.S. 613, 617 (2002) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison,

722 F.3d at 771. Therefore, the Court dismisses the Michigan Department of Corrections.

               Plaintiff claims that the major misconduct charge against him was false, and that

he did not pay another inmate to assault prison officials. Plaintiff contends that Defendants

deprived him of liberty interests without due process. The Fourteenth Amendment protects an

individual from deprivation of life, liberty or property, without due process of law.” Bazetta v.

McGinnis, 430 F.3d 795, 801 (6th Cir. 2005). To establish a Fourteenth Amendment procedural

due process violation, a plaintiff must show that one of these interests is at stake. Wilkinson v.

Austin, 545 U.S. 209, 221 (2005). Analysis of a procedural due process claim involves two steps:

“[T]he first asks whether there exists a liberty or property interest which has been interfered with

by the State; the second examines whether the procedures attendant upon that deprivation were

constitutionally sufficient.” Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989).

               The Supreme Court long has held that the Due Process Clause does not protect

every change in the conditions of confinement having an impact on a prisoner. See Meachum v.

Fano, 427 U.S. 215, 225 (1976). In Sandin v. Conner, 515 U.S. 472, 484 (1995), the Court set



                                                 5
forth the standard for determining when a state-created right creates a federally cognizable liberty

interest protected by the Due Process Clause. According to that Court, a prisoner is entitled to the

protections of due process only when the sanction “will inevitably affect the duration of his

sentence” or when a deprivation imposes an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 486-87; see also Jones v.

Baker, 155 F.3d 810, 812 (6th Cir. 1998); Rimmer-Bey v. Brown, 62 F.3d 789, 790-91 (6th Cir.

1995).

               Plaintiff’s misconduct charge and conviction affected a number of Plaintiff’s

interests, but none of them fall into either of the categories identified in Sandin as protected by due

process, i.e., an inevitable effect on the duration of Plaintiff’s sentence or an atypical and

significant hardship. As to the first category, Plaintiff has not alleged a deprivation that will

inevitably affect the duration of his sentence. A prisoner like Plaintiff, who is serving an

indeterminate sentence for an offense committed after 2000, can accumulate “disciplinary time”

for a major misconduct conviction. See Mich. Comp. Laws § 800.34. Disciplinary time is

considered by the Michigan Parole Board when it determines whether to grant parole. Id.

§ 800.34(2). It does not necessarily affect the length of a prisoner’s sentence because it is “simply

a record that will be presented to the parole board to aid its [parole] determination.” Taylor v.

Lantagne, 418 F. App’x 408, 412 (6th Cir. 2011).

               As to the second category, Plaintiff has not alleged that he suffered a “significant

and atypical deprivation.” Plaintiff notes that he was placed in segregation for 10 days and

received 30 days loss of privileges. Confinement in administrative segregation “is the sort of

confinement that inmates should reasonably anticipate receiving at some point in their

incarceration.” Hewitt v. Helms, 459 U.S. 460, 468 (1983). Thus, it is considered atypical and



                                                  6
significant only in “extreme circumstances.” Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir.

2010). Generally, courts will consider the nature and duration of a stay in segregation to determine

whether it imposes an “atypical and significant hardship.” Harden-Bey v. Rutter, 524 F.3d 789,

794 (6th. Cir. 2008).

               In Sandin, the Supreme Court concluded that the segregation at issue in that case

(disciplinary segregation for 30 days) did not impose an atypical and significant hardship. Sandin,

515 U.S. at 484. Similarly, the Sixth Circuit has held that placement in administrative segregation

for two months does not require the protections of due process. See Joseph v. Curtin, 410 F. App’x

865, 868 (6th Cir. 2010) (61 days in segregation is not atypical and significant). It has also held,

in specific circumstances, that confinement in segregation for a much longer period of time does

not implicate a liberty interest. See, e.g., Baker, 155 F.3d at 812-23 (two years of segregation

while the inmate was investigated for the murder of a prison guard in a riot); Mackey v. Dyke, 111

F.3d 460 (6th Cir. 1997) (one year of segregation following convictions for possession of illegal

contraband and assault, including a 117-day delay in reclassification due to prison crowding).

Generally, only periods of segregation lasting for several years or more have been found to be

atypical and significant. See, e.g., Selby v. Caruso, 734 F.3d 554, 559 (6th Cir. 2013) (13 years of

segregation implicates a liberty interest); Harris v. Caruso, 465 F. App’x 481, 484 (6th Cir. 2012)

(eight years of segregation implicates a liberty interest); Harden-Bey, 524 F.3d at 795 (remanding

to the district court to consider whether the plaintiff's allegedly “indefinite” period of segregation,

i.e., three years without an explanation from prison officials, implicates a liberty interest).

               Plaintiff’s confinement in segregation for 10 days is less than the 60-day period in

Joseph that the Sixth Circuit held was not atypical and significant. Even after adding 30 days loss

of privileges, the restrictions imposed on Plaintiff were far less significant than the lengthy periods



                                                  7
of segregation in Mackey and Baker, which did not implicate a liberty interest. Nor did Plaintiff’s

transfer to a Level 4 facility implicate the Due Process Clause because prisoners do not have a

liberty interest in remaining at a particular prison facility. Montanye v. Haymes, 427 U.S. 236,

243 (1976). Because Plaintiff has failed to allege facts showing that the consequences of his

misconduct conviction resulted in an atypical or significant hardship on him, his due process

claims lack merit.

                Plaintiff also asserts that Defendants violated his rights under the First Amendment.

Plaintiff claims that his misconduct ticket and transfer to a Level 4 facility have placed him in a

position where he must fear retaliation. Plaintiff states that when he arrived at DRF, he was

immediately asked about his assaultive behavior toward staff. Because prison staff blindly support

one another, the false misconduct has made Plaintiff a target for retaliatory conduct. Retaliation

based upon a prisoner’s exercise of his or her constitutional rights violates the Constitution. See

Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc). In order to set forth a First

Amendment retaliation claim, a plaintiff must establish that: (1) he was engaged in protected

conduct; (2) an adverse action was taken against him that would deter a person of ordinary firmness

from engaging in that conduct; and (3) the adverse action was motivated, at least in part, by the

protected conduct. Id. Moreover, a plaintiff must be able to prove that the exercise of the protected

right was a substantial or motivating factor in the defendant’s alleged retaliatory conduct. See

Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd.

of Educ. v. Doyle, 429 U.S. 274, 287 (1977)). In this case, Plaintiff fails to allege that an adverse

action was taken against him, but merely asserts that he is in fear of such a situation arising in the

future. Plaintiff’s fear that he might be retaliated against in the future fails to state a claim.




                                                   8
               Finally, Plaintiff states that Defendants’ conduct violated the Equal Protection

Clause because it was motivated by a desire to discriminate against him because he is a

homosexual. The Equal Protection Clause of the Fourteenth Amendment provides that a state may

not “deny to any person within its jurisdiction the equal protection of the laws,” which is essentially

a direction that all persons similarly situated should be treated alike. U.S. Const., amend. XIV;

City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). Plaintiff’s allegations on this

point are wholly conclusory. He merely states that he is being treated differently because of his

sexual orientation. Plaintiff provides no specific factual allegations to support his contention.

Conclusory allegations of unconstitutional conduct without specific factual allegations fail to state

a claim under § 1983. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiff appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.




                                                  9
             This is a dismissal as described by 28 U.S.C. § 1915(g).

             A judgment consistent with this opinion will be entered.



Dated: August 20, 2019                                    /s/ Gordon J. Quist
                                                         GORDON J. QUIST
                                                   UNITED STATES DISTRICT JUDGE




                                             10
